Citation Nr: 0948668	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  04-36 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In June 2008, the Board remanded this case for additional 
evidentiary development.  It has since returned to the Board 
for further appellate action.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him 
from securing or following any form of substantially gainful 
employment consistent with his education and industrial 
background.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
Veteran's claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009).





Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  38 C.F.R. § 4.16.  

"Substantially gainful employment" is that employment that, 
"is ordinarily followed by the nondisabled to earn their 
livelihoods with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment will not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability it is ratable at 60 percent or more, and that if 
there are two or more such disabilities at least one is 
ratable at 40 percent or more and the combined rating is 70 
percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

A claim for a TDIU presupposes that the rating for the 
service-connected disabilities is less than 100 percent, and 
only asks for a TDIU because of "subjective" factors that the 
"objective" rating does not consider.  Vittese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

Analysis

The Veteran is service connection for right foot reflex 
sympathetic dystrophy, rated as 40 percent disabling, as well 
as a number of secondarily service-connected conditions 
including avascular necrosis of the right hip, status post 
right total hip arthroplasty, rated as 30 percent disabling; 
lumbar strain, rated as 10 percent disabling; and right lower 
extremity sciatic neuropathy, rated as 10 percent disabling.  
The Veteran's combined evaluation for compensation is 70 
percent.  As the minimum schedular criteria for a TDIU are 
met, the determinative issue is whether the Veteran's 
service-connected disabilities render him incapable of 
securing or maintaining substantially gainful employment.

On his claim for a TDIU, the Veteran reported that the 
highest level of education he completed was 4 years of high 
school.  There is some evidence in the Veteran's applications 
for Vocational Benefits that he took coursework in auto 
mechanics and welding, but did not complete these courses.  
With regard to post-service employment, the Veteran indicated 
that he used to work in masonry as a bricklayer.  He reported 
that he has not worked since 1988.  A statement from the 
Veteran's employer notes that the Veteran last worked for him 
in 1987.  He remarked that the Veteran performed masonry-
related tasks and was on time and worked regular hours until 
his disability worsened.

The Veteran was first afforded a VA examination to determine 
the functional impact of his service-connected disability in 
January 2007.  The Board notes that at that time, the Veteran 
was only service-connected for right foot reflex sympathetic 
dystrophy.  The examiner found that this disability would 
perhaps not render the Veteran unemployable but would make 
him extremely limited in his ability to stand, walk, push, 
pull, bend, and carry.  He noted that these capabilities 
could not be routine aspects of any work assigned.  
Therefore, he opined, employment would likely necessitate a 
seated job which allowed him to move as needed to help reduce 
pain.  It would also like require the ability to elevate the 
foot at times during the day to reduce swelling.  He also 
noted that unfortunately, any desk work would likely require 
sight beyond what the legally blind Veteran would have.  
Therefore, he concluded that the Veteran is unlikely to meet 
any employment requirements.  Other non-service connected 
disabilities including low back pain and a bilateral hip 
replacement were noted to be additive limitations.

In June 2009, the Veteran's filed was reviewed by another VA 
examiner to determine whether the Veteran's service-connected 
disabilities precluded him from obtaining employment.  This 
examiner found that the Veteran's right foot reflex 
sympathetic dystrophy aggravated his lumbar spine and hip 
conditions.  He also noted that the Veteran cannot tolerate 
any significant walking, standing, pushing, pulling, bending, 
lifting, or carrying and has concurrent lower extremity 
weakness on the right.  Any job would necessitate that the 
Veteran be seated with the ability to stand as needed to 
reduce pain and stiffness.  He would also need to be able to 
elevate the foot if necessary.  Therefore, the examiner 
concluded that some kind of deskwork would be conceivable, 
but would be further limited by the Veteran's non-service 
connection vision problems.

After careful consideration of the evidence of record, the 
Board finds that the Veteran meets the requirements for a 
TDIU.

The question of employability must be looked at in a 
practical manner, and mere theoretical ability to engage in 
substantially gainful employment is not a sufficient basis to 
deny benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975).

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that due to the Veteran's educational and 
occupational background, he has little possibility of 
obtaining the substantially gainful employment which the June 
2009 examiner theorized was possible, notwithstanding the 
Veteran's vision problems.  The record evidences that the 
Veteran has very little work history, and fails to establish 
that the Veteran is capable of sedentary work.  The Veteran 
has completed no training or education outside of high 
school, and the only position he held mainly involved non-
sedentary work.  The Board, therefore, finds that the effects 
of the Veteran's service-connected disabilities render him 
unemployable and that a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


